DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 9/16/2022.  Claims 19 and 20 have been amended.  Claims 19 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 19 is not within the statutory categories of invention. Regarding claim 19, claim 19 is a system defined solely by a “machine learning model”, which may cover computer software components under the standard of broadest reasonable interpretation in view of paragraphs [0072], [0109] and [0120] of the specification.  As such, claim 19 is directed to software per se and is therefore not within the statutory categories of invention.  However, for the purposes of compact prosecution, the analysis of claim 19 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 19 recites:
19. A cryptocurrency payment and distribution platform system, comprising: 
a machine learning model trained to identify a set of transaction criteria for a financial transaction marketplace using a training data set comprising at least one of a cryptocurrency market, a financial service provider account, and transaction outcomes data; 
wherein the machine learning model is configured to: receive a payment request as part of processing a transaction, wherein the payment request includes data relating to transaction criteria and a geographical location; 
determine a cryptocurrency amount that corresponds to a portion of the payment request based on: a cryptocurrency valuation and a fiat currency valuation; the geographical location; and a prediction by the machine learning model to minimize a settlement time for the transaction; and 
make a recommendation to fulfill the payment request in either fiat currency or cryptocurrency based in part on the cryptocurrency amount.

Referring to the bolded limitations above, independent claim 19 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 19 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 19 only recites the commercial interaction of conducting a transaction using differing currencies.  Accordingly, claim 19 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 19, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 19 of “systems” does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 19 does not pertain to an improvement in the functioning of any computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 19, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using selecting one of disparate currencies to pay for a transaction is well known as evidenced by the references cited on IDS filed 3/14/2022 and the PTO-892 attached to the OA dated 5/26/2022.  Moreover, the system of claim 19 is disclosed taking the form of known devices, as discussed in paragraph [0067] of the Applicant’s specification.   Accordingly, claim 19 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 19 is not patent eligible.  Dependent claim 20 does not cure the deficiencies in its base claim as this claim also recites extra-judicial and known activity, and is also not patent eligible.  Specifically, claim 20 merely refines the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional transaction variables (2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2019/0340586) in view of Brock (US 10,621,561).
Claim 19 recites:
A cryptocurrency payment and distribution platform system, comprising: (Sheng, Fig. 1, [0023], system 100)
a machine learning model trained to identify a set of transaction criteria for a financial transaction marketplace using a training data set comprising at least one of a cryptocurrency market, a financial service provider account, and transaction outcomes data; (Sheng, Fig. 1, [0052], cryptocurrency trading module 106e executes machine learning predictions of cryptocurrency price changes across connected exchanges to determine best sequence of transactions; Fig. 1, [0053], AI prediction module 106d incorporates a machine learning model; Fig. 5, [0099], module 106e validates user account information)
wherein the machine learning model is configured to:  receive a payment request as part of processing a transaction, wherein the payment request includes data relating to transaction criteria and a geographical location; (Sheng, [0034], payment instruction indicating certain information including currency type, currency amount, address; Fig. 1, [0053]-[0057], AI prediction module 106d; [0100], geographic location; see also [0067]-[0076] and [0095]) 
determine a cryptocurrency amount that corresponds to a portion of the payment request based on: a cryptocurrency valuation and a fiat currency valuation; the geographical location; and (Sheng, Fig. 2, [0032]-[0034], conversion of amount of first currency to amount of second currency; [0012], [0039], fiat currency; [0100], geographic location; see also [0049], [0050])
a prediction by the machine learning model to minimize a settlement time for the transaction; and (Sheng, Fig. 1, [0047], best or optimal sequence based in part on latency of transaction; Fig. 1, [0048], transaction time; see also [0009]-[0011], [0014], [0039]) 
make a recommendation to fulfill the payment request in either fiat currency or cryptocurrency based in part on the cryptocurrency amount.  (Sheng, Figs. 1 and 4, [0052], [0095], AI prediction module 106d generates prediction notification message 402.  Sheng, [0039], further discusses fiat currencies and notes the system automatically identifies the series of currency transactions to obtain an optimal value for the transaction.  However, Sheng does not specifically disclose fulfill the payment request in either fiat currency “or” cryptocurrency.  Brock, Fig. 5, 15:23-15:38, discusses displaying options to pay including cash or cryptocurrency and Brock, Fig. 5, 15:57-16-7, discusses payment service 108 recommends which security asset to use to fulfill payment.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Sheng to include a recommendation of an asset to fulfill payment as in Brock in order to obtain optimal value as discussed in Sheng, [0009], and to manage security assets along with fiat currency as discussed in Brock, 2:14-2:21.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Brock in Sheng since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of managing accounts and one of ordinary skill in the art would recognize the combination to be predictable.)   
Claim 20 recites:
The cryptocurrency payment and distribution platform system of claim 19, wherein the transaction criteria includes rules related to at least one of an account balance, the fiat currency valuation, the cryptocurrency valuation, a transaction value, or a time of the transaction.  (Sheng, Fig. 1, [0047], cryptocurrency trading module 106e identifies sequence associated with optimal value based on one or more market price of first or second currency, exchange fee or latency)

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered and are addressed below.
Regarding the objection to the drawings, the objection to the drawings have been withdrawn based on the amendment to claim 19.
Regarding the objection to claim 19, the objection to claim 19 has been withdrawn based on the amendment to claim 19.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As noted in the remarks, claim 19 is directed to “how to split a transaction between traditional fiat currency and cryptocurrency”.  It is respectfully submitted that this is a commercial interaction.  Please see MPEP 2106.04.  Regarding the comments directed to machine learning models and the pre-computer world, it is respectfully noted that the operations of the claims are performed by generic computer components and the implied use of generic components in a claim does not preclude a claim from reciting an abstract idea.
Regarding Step 2A, prong two, no arguments were presented regarding Step 2A, prong two.
Regarding Step 2B, no arguments were presented regarding Step 2B.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Sheng does not teach or suggest determine a cryptocurrency amount that -5-PATENTAttorney Docket No. 123966.0000090Patent Application Serial No. 17/687,302corresponds to a portion of the payment request based on: a cryptocurrency valuation and a fiat currency valuation; the geographical location”.  The Examiner respectfully disagrees.  Sheng, [0032]-[0034], discusses conversion of amount of first currency to amount of second currency; Sheng, [0012], [0039], discusses fiat currency; and Sheng, [0100], discusses consideration of geographic location.  Regarding the comment in the remarks that in Sheng “[t]he server executes the identified sequence of currency transactions associated with the optimal value”, it is respectfully noted that the Applicant’s specification, in paragraph [0103], notes “[t]he algorithm may take into account the price of the cryptocurrency, the cost of different forms of transactions, and the cost of available credit to determine the optimal composition of the needed payment amount to enable the transaction”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kang (US 2018/0204195) discusses a purchase may be split between cryptocurrency and a credit card, Fig. 24, [0139].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692